Exhibit 10(xxx)

QUAKER CHEMICAL CORPORATION

SUPPLEMENTAL RETIREMENT INCOME PROGRAM

(As Amended and Restated Effective January 1, 2005)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page ARTICLE I   

PURPOSE AND APPLICATION

   1 ARTICLE II   

DEFINITIONS

   1   §2.1   

“Accrued Benefit”

   1   §2.2   

“Actuarial Equivalent”

   1   §2.3   

“Average Annual Compensation”

   1   §2.4   

“Beneficiary”

   2   §2.5   

“Board”

   2   §2.6   

“Change in Control”

   2   §2.7   

“Code”

   3   §2.8   

“Committee”

   3   §2.9   

“Company”

   3   §2.10   

“Compensation”

   3   §2.11   

“Disability” or “Disabled”

   3   §2.12   

“Domestic Partner”

   3   §2.13   

“Early Retirement Date”

   4   §2.14   

“Eligible Employee”

   4   §2.15   

“ERISA”

   4   §2.16   

“Normal Retirement Age”

   4   §2.17   

“Offset Date”

   4   §2.18   

“Participant”

   4   §2.19   

“Payment Commencement Date”

   5   §2.20   

“Pension Plan Benefit”

   5   §2.21   

“Plan”

   5   §2.22   

“Plan Year”

   5   §2.23   

“Prior SRIP”

   5   §2.24   

“Prior SRIP Formula”

   5   §2.25   

“Quaker”

   5   §2.26   

“Retirement Savings Plan Benefit”

   5   §2.27   

“Separation from Service”

   5   §2.28   

“Social Security Benefit”

   5   §2.29   

“Specified Employee”

   6   §2.30   

“Trust”

   6   §2.31   

“Trust Agreement”

   6   §2.32   

“Year of Participation”

   6   §2.33   

“Year of Service”

   6 ARTICLE III   

PARTICIPATION

   6   §3.1   

Commencement of Participation

   6   §3.2   

Reemployment

   7 ARTICLE IV   

VESTING

   7   §4.1   

Vesting

   7   §4.2   

Forfeiture

   7

 

-i-



--------------------------------------------------------------------------------

ARTICLE V   

BENEFITS

   7   §5.1   

Accrued Benefit

   7   §5.2   

Early, Normal or Late Retirement

   8   §5.3   

Deferred Vested Participant

   8   §5.4   

Small Benefits

   9   §5.5   

Change in Control

   9   §5.6   

Specified Employees

   9   §5.7   

Failure to Satisfy Code §409A

   9   §5.8   

Death Benefit

   9   §5.9   

Disability

   10 ARTICLE VI   

FORM OF PAYMENT

   10   §6.1   

Form of Benefit

   10   §6.2   

Election Procedures Regarding Three Year Installment Form

   11 ARTICLE VII   

ADMINISTRATION

   11   §7.1   

Committee

   11   §7.2   

Claims and Appeals

   12 ARTICLE VIII   

SOURCES OF FUNDS

   13   §8.1   

In General

   13   §8.2   

Trust

   13 ARTICLE IX   

AMENDMENT AND TERMINATION

   13   §9.1   

General Authority

   13   §9.2   

Limitations

   13   §9.3   

Distribution on Plan Termination

   14 ARTICLE X   

MISCELLANEOUS

   14   §10.1   

Tax Withholding

   14   §10.2   

Payment of Expenses

   14   §10.3   

Indemnification for Liability

   14   §10.4   

Nonalienation of Benefits

   14   §10.5   

No Contract of Employment

   14   §10.6   

Applicable Law

   15   §10.7   

Successors

   15   §10.8   

Headings

   15   §10.9   

Gender and Number

   15   §10.10   

Top-Hat Plan

   15   §10.11   

Code §409A

   15   §10.12   

Facility of Payment

   15

APPENDIX A

   1

 

-ii-



--------------------------------------------------------------------------------

QUAKER CHEMICAL CORPORATION

SUPPLEMENTAL RETIREMENT INCOME PROGRAM

(As Amended and Restated Effective January 1, 2005)

WHEREAS, Quaker Chemical Corporation (“Quaker”) maintains the Quaker Chemical
Corporation Supplemental Retirement Income Program (the “Plan”); and

WHEREAS, Quaker desires to amend the Plan to (i) reflect changes recommended by
the Compensation/Management Development Committee, and (ii) comply with section
409A of the Internal Revenue Code of 1986, as amended;

NOW, THEREFORE, effective January 1, 2005, Quaker hereby amends and restates the
Quaker Chemical Corporation Supplemental Retirement Income Program to read as
follows:

ARTICLE I

PURPOSE AND APPLICATION

This Plan is maintained for the purpose of providing deferred compensation to
certain key employees of the Company on a nonqualified basis to help ensure that
the Company provides a competitive level of benefits in order to attract,
retain, and motivate such individuals. This Plan is to be unfunded and is
maintained primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees, within the meaning
of §201(2), §301(a)(3), and §401(a)(1) of ERISA.

ARTICLE II

DEFINITIONS

The following words and phrases, as used herein, shall have the following
meanings unless otherwise expressly provided.

§2.1 “Accrued Benefit” means the amount determined under §5.1.

§2.2 “Actuarial Equivalent” means a benefit of equivalent value to another
benefit otherwise payable in a different form and/or at a different time,
computed on the basis of (a) the “applicable interest rate” within the meaning
of Code §417(e)(3)(A)(ii)(II) for the October immediately preceding the Plan
Year in which such determination is made, and (b) the “applicable mortality
table” within the meaning of Code §417(e)(3)(A)(ii)(I).

§2.3 “Average Annual Compensation” means the sum of an employee’s Compensation
in each of the three calendar years (consecutive or nonconsecutive) during the
last 10 calendar years in which he received Compensation for which such sum is
highest, divided by three. If an employee received Compensation for fewer than
three full calendar years, then the average shall be calculated over the lesser
number of full calendar years.



--------------------------------------------------------------------------------

§2.4 “Beneficiary” means (a) the person or persons designated by the Participant
in a writing filed by the Participant with the Quaker human resources department
in accordance with procedures established by the Committee, or (b) if the
Participant fails to so designate a beneficiary or the designated beneficiary
predeceases the Participant, the Participant’s surviving spouse or Domestic
Partner, or if the Participant has no surviving spouse or Domestic Partner, the
Participant’s estate.

§2.5 “Board” means the Board of Directors of Quaker.

§2.6 “Change in Control” means the date on which any of the following events
occur:

(a) Any person (a “Person”), as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than
(i) Quaker and/or its wholly owned subsidiaries; (ii) any “employee stock
ownership plan” (as that term is defined in Code §4975(e)(7)) or other employee
benefit plan of the Company and any trustee or other fiduciary in such capacity
holding securities under such plan; (iii) any corporation owned, directly or
indirectly, by the shareholders of Quaker in substantially the same proportions
as their ownership of stock of Quaker; or (iv) any other Person who, within the
one year prior to the event which would otherwise be a Change in Control, is an
executive officer of Quaker or any group of Persons of which he or she
voluntarily is a part), is or becomes the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of Quaker
representing 30% or more of the combined voting power of Quaker’s then
outstanding securities or such lesser percentage of voting power, but not less
than 15%, as determined by the members of the Board who are independent
directors (as defined in the New York Stock Exchange, Inc. Listed Company
Manual); provided, however, that a Change in Control shall not be deemed to have
occurred under the provisions of this subsection (a) by reason of the beneficial
ownership of voting securities by members of the Benoliel Family (as defined
below) unless and until the beneficial ownership of all members of the Benoliel
Family (including any other individuals or entities who or which, together with
any member or members of the Benoliel Family, are deemed under Sections 13(d) or
14(d) of the Exchange Act to constitute a single Person) exceeds 50% of the
combined voting power of the then outstanding securities;

(b) During any two-year period after the effective date of the amended and
restated Plan, directors of Quaker in office at the beginning of such period
plus any new director (other than a director designated by a Person who has
entered into an agreement with Quaker to effect a transaction within the purview
of subsections (a) or (c)) whose election by the Board or whose nomination for
election by Quaker’s shareholders was approved by a vote of at least two-thirds
of the directors then still in office who either were directors at the beginning
of the period or whose election or nomination for election was previously so
approved, shall cease for any reason to constitute at least a majority of the
Board;

(c) The consummation of (i) any consolidation or merger of Quaker in which
Quaker is not the continuing or surviving corporation or pursuant to which
Quaker’s common stock would be converted into cash, securities, and/or other
property, other than a merger of Quaker in which holders of common stock
immediately prior to the merger have the same proportionate ownership of voting
securities of the surviving corporation immediately after the merger as they had
in the common stock immediately before; or (ii) any sale, lease, exchange, or

 

-2-



--------------------------------------------------------------------------------

other transfer (in one transaction or a series of related transactions) of all
or substantially all the assets or earning power of Quaker; or

(d) Quaker’s shareholders or the Board shall approve the liquidation or
dissolution of Quaker.

As used in this Section, “members of the Benoliel Family” shall mean Peter A.
Benoliel, his wife and children and their respective spouses and children, and
all trusts created by or for the benefit of any of them.

§2.7 “Code” means the Internal Revenue Code of 1986, as amended. A reference to
a section of the Code shall also be deemed to refer to the regulations under
such section.

§2.8 “Committee” means the Compensation/Management Development Committee of the
Board, or any other committee appointed by the Board to administer the Plan.

§2.9 “Company” means Quaker and any affiliate of Quaker which has adopted the
Plan with the approval of the Board.

§2.10 “Compensation” means, for any year, the sum of (a) the employee’s base
salary paid by the Company in such year, plus (b) the annual cash and stock
bonuses (if any) paid to the employee in such year under the Quaker Chemical
Corporation 2001 Global Annual Incentive Plan (or any successor thereto
providing annual bonuses) and any annual discretionary bonus paid to the
employee in such year, such amounts determined prior to any applicable
withholdings.

§2.11 “Disability” or “Disabled” means (a) the Participant’s inability to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, as
determined by the Committee in its sole discretion, or (b) the Participant’s
receipt, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, of income replacement benefits for
a period of not less than three months under an accident and health plan
covering employees of the Participant’s employer.

§2.12 “Domestic Partner” means, with respect to a Participant, a person:

(a) Who is at least 18 years old and legally competent to enter binding
contracts;

(b) To whom the Participant is not married;

(c) To whom the Participant is not related by blood or adoption so closely that
a legal marriage between them would be prohibited for that reason in the state
where they live;

 

-3-



--------------------------------------------------------------------------------

(d) With whom the Participant:

(i) Shares a residence;

(ii) Shares an intimate and committed relationship of mutual caring and intends
to do so indefinitely; and

(iii) Has agreed to be jointly responsible for each other’s basic living
expenses; and

(e) Who, together with the Participant, has signed in the presence of a notary
public, and filed with the Quaker human resources department, an affidavit of
domestic partnership in a form approved by the Committee.

In addition, neither the Participant nor the Domestic Partner may be married to
anyone or have another Domestic Partner (determined without regard to this
sentence).

§2.13 “Early Retirement Date” means the date as of which the Participant has
attained age 62 and completed 10 Years of Service.

§2.14 “Eligible Employee” means an employee of the Company, other than Ronald J.
Naples, who is:

(a) Paid from a payroll maintained within the United States of America;

(b) A member of a select group of management or highly compensated employees,
within the meaning of §201(2), §301(a)(3), and §401(a)(1) of ERISA; and

(c) Designated by the Committee, in its sole discretion, as eligible for
participation in the Plan and listed in Appendix A.

§2.15 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended. A reference to a section of ERISA shall also be deemed to refer to the
regulations under such section.

§2.16 “Normal Retirement Age” means the later of (a) the Participant’s 65th
birthday, or (b) the date the Participant completes five Years of Participation.

§2.17 “Offset Date” means:

(a) In the case of a Participant who incurs a Separation from Service on or
after his Early Retirement Date, but prior to his Normal Retirement Age, the
first day of the month next following the date the Participant incurs a
Separation from Service; and

(b) In the case of any other Participant, the date the Participant attains
Normal Retirement Age.

§2.18 “Participant” means an Eligible Employee who has begun to participate in
the Plan under Article III.

 

-4-



--------------------------------------------------------------------------------

§2.19 “Payment Commencement Date” means the date on which a Participant’s
benefit is due to commence (or be paid) under §5.2, §5.3 or §5.9 (as
applicable), without regard to §5.6 and regardless of the date such payment
actually commences (or is paid).

§2.20 “Pension Plan Benefit” means the annual benefit (if any) payable to the
Eligible Employee under the Quaker Chemical Corporation Pension Plan (or any
successor thereto), assuming such benefit is paid in the form of a single life
annuity commencing on the Offset Date (regardless of the time at which and the
form in which such benefit is paid from such Pension Plan).

§2.21 “Plan” means the Quaker Chemical Corporation Supplemental Retirement
Income Program as set forth herein and as it may be amended from time to time.

§2.22 “Plan Year” means the calendar year.

§2.23 “Prior SRIP” means the Quaker Chemical Corporation Supplemental Retirement
Income Program as adopted on November 6, 1984, amended November 8, 1989 and
further amended May 5, 1993.

§2.24 “Prior SRIP Formula” means the First, Second and Third Calculations set
forth in the Prior SRIP without regard to any eligibility, vesting or other
provisions of the Prior SRIP.

§2.25 “Quaker” means Quaker Chemical Corporation (a Pennsylvania corporation),
or any successor thereto.

§2.26 “Retirement Savings Plan Benefit” means the annual benefit payable in the
form of a single life annuity commencing at the Participant’s Offset Date, where
such single life annuity is the Actuarial Equivalent of the sum of (a) the
aggregate nonelective contributions allocated to the Eligible Employee’s account
under the Quaker Chemical Corporation Retirement Savings Plan (or any successor
thereto), plus (b) earnings on such aggregate contributions at an assumed annual
rate of 5.03%. For purposes of determining such sum, (y) a nonelective
contribution shall be deemed to have been made as of the December 31 of the year
with respect to which it is made, and (z) earnings shall be deemed to accrue on
such contribution from the January 1 immediately following such deemed
contribution date through the Offset Date.

§2.27 “Separation from Service” means a Participant’s separation from service
with the Company and its affiliates within the meaning of Prop. Treas. Reg.
§1.409A-1(h) or any successor thereto.

§2.28 “Social Security Benefit” means the estimated annual primary insurance
amount that a Participant is entitled to receive under the Federal Social
Security Act commencing as of the Offset Date. This estimated benefit shall be
determined:

(a) Under the Social Security Act in effect on January 1 of the Plan Year in
which the Participant incurs a Separation from Service or commences benefit
payments under §5.9, if earlier (without regard to legislative changes made
after that date);

 

-5-



--------------------------------------------------------------------------------

(b) With respect to periods before the Participant was employed by the Company,
based on the wages stated in the most recent Social Security Statement provided
by the Participant at least one month before the date payment is scheduled to
commence (or be paid) under Article V;

(c) In the case of a Participant who incurs a Separation from Service before the
Offset Date, assuming that the Participant continues employment to the Offset
Date at the level of wages in effect at the Participant’s Separation from
Service;

(d) Assuming no change in the primary insurance amount after the Participant’s
Normal Retirement Age (either by amendment of the Social Security Act or by
application of the provisions of that Act); and

(e) Assuming the Participant is married and that both the Participant and spouse
are the same age.

§2.29 “Specified Employee” means a Participant who, as of the date of his
Separation from Service, is a specified employee as defined in Code §409A.

§2.30 “Trust” means the grantor trust, if any, established by Quaker to set
aside amounts to pay Participants’ benefits under the Plan.

§2.31 “Trust Agreement” means the trust agreement pursuant to which the Trust is
maintained.

§2.32 “Year of Participation” means the number of complete and partial months
that the Participant has been a Participant in the Plan while employed by the
Company or an affiliate, divided by 12. Partial years shall be disregarded. A
Participant shall be deemed to have been a Participant in the Plan beginning on
the participation date designated by the Committee in Appendix A.

§2.33 “Year of Service” means the Participant’s years of service as determined
under the Quaker Chemical Corporation Retirement Savings Plan (as in effect on
November 8, 2006) for purposes of determining the Participant’s vesting status
under the Retirement Savings Plan; provided, however, that any partial year of
service shall be disregarded; and further provided that service completed after
reemployment shall be disregarded if so determined by the Committee pursuant to
§3.2. Notwithstanding the foregoing, if prior to a Change in Control, the
Committee determines that a Participant should no longer be eligible for
participation in the Plan, service completed after the date of the Committee’s
decision shall be disregarded in determining the Participant’s Years of Service.

ARTICLE III

PARTICIPATION

§3.1 Commencement of Participation. An Eligible Employee shall begin to
participate in the Plan as of the participation date designated by the Committee
in Appendix A. Eligible Employees and participation dates may be added to
Appendix A without requiring an amendment to the Plan.

 

-6-



--------------------------------------------------------------------------------

§3.2 Reemployment. If a Participant incurs a Separation from Service and is
subsequently reemployed by the Company, the Committee shall, in its sole
discretion, determine whether the Participant shall be eligible to accrue
benefits under the Plan upon reemployment. If the Participant is eligible to
accrue benefits upon reemployment, the Committee shall determine the applicable
offsets to take into account any benefit paid to the Participant under the Plan
prior to reemployment.

ARTICLE IV

VESTING

§4.1 Vesting. A Participant’s Accrued Benefit shall become 100% vested
(nonforfeitable) as of the earlier of:

(a) The date the Participant completes five Years of Participation;

(b) The earliest of the following events, provided such event occurs on or
before the date of the Participant’s Separation from Service:

(i) The Participant’s death;

(ii) The date the Participant becomes Disabled;

(iii) A Change in Control; or

(iv) Termination of the Plan.

§4.2 Forfeiture. If a Participant incurs a Separation from Service prior to
becoming vested under §4.1 or the Participant’s Separation from Service does not
result in vesting under §4.1, the Participant’s Accrued Benefit shall be
forfeited. If the Participant is subsequently reemployed, the Committee, in its
sole discretion, shall determine if Years of Participation and/or Years of
Service completed before such reemployment shall be taken into account in
determining the amount of the Participant’s benefit (if any) under the Plan.

ARTICLE V

BENEFITS

§5.1 Accrued Benefit.

(a) In General. A Participant’s Accrued Benefit under the Plan shall be
expressed in the form of a single life annuity commencing at the Determination
Date. The Determination Date is (i) in the case of a Participant described in
§5.2, the first day of the month following the Participant’s Separation from
Service, (ii) in the case of a Disabled Participant, the date benefits commence
under §5.9, and (iii) in the case of any other Participant, the first day of the
month following the date the Participant attains Normal Retirement Age.

 

-7-



--------------------------------------------------------------------------------

(b) Future Participants. Except as provided in subsection (c), a Participant’s
Accrued Benefit shall be equal to ((I) minus (II) minus (III) minus (IV))
multiplied by the Service Fraction, where:

(I) is 50% of the Participant’s Average Annual Compensation,

(II) is the Participant’s Social Security Benefit;

(III) is the Participant’s Pension Plan Benefit;

(IV) is the Participant’s Retirement Savings Plan Benefit; and

The Service Fraction is the lesser of the Participant’s Years of Service divided
by 30, or one.

(c) Original Participants. The Accrued Benefit of a Participant identified as an
“Original Participant” in Appendix A shall be the greatest of:

 

  (i) The amount determined under subsection (b);

 

  (ii) The benefit the Original Participant would have accrued as of age 55
under the Prior SRIP Formula had such formula been continued through such date,
based on such Participant’s Salary plus Bonus (as defined in the Prior SRIP) and
years of employment as of the date the Original Participant attains age 55 (such
amount to be zero in the event the Original Participant is not employed by the
Company at age 55, even if a Change in Control occurs before such date); or

 

  (iii) The sum of (A) the benefit the Original Participant would have accrued
as of December 31, 2006 under the Prior SRIP Formula had such formula been
continued through such date, based on such Participant’s Salary plus Bonus (as
defined in the Prior SRIP) and years of employment as of December 31, 2006, plus
(B) the Original Participant’s Accrued Benefit determined under subsection (b),
but disregarding Years of Service completed prior to January 1, 2007.

§5.2 Early, Normal, or Late Retirement. Except as provided in §5.5, §5.6, or
§5.8, if a Participant incurs a Separation from Service on or after his Early
Retirement Date or on or after attaining Normal Retirement Age, payment of the
Participant’s vested Accrued Benefit shall commence (or be made) on the first
day of the month following such Separation from Service.

§5.3 Deferred Vested Participant. Except as provided in §5.4, §5.5, §5.6, or
§5.8, if a Participant incurs a Separation from Service before his Early
Retirement Date and before attaining Normal Retirement Age, payment of the
Participant’s vested Accrued Benefit shall commence (or be made) as of the first
day of the month following the date the Participant attains Normal Retirement
Age.

 

-8-



--------------------------------------------------------------------------------

§5.4 Small Benefits. If the Actuarial Equivalent present value of a
Participant’s vested Accrued Benefit (as of the date of distribution) does not
exceed $30,000, such amount shall be paid in a lump-sum distribution on the
later of (a) the first day of the month following the Participant’s Separation
from Service, or (b) the delayed date (if any) required under §5.6.

§5.5 Change in Control. A Change in Control shall have no effect on a
Participant’s benefits under the Plan if payment of such benefits commenced
prior to the Change in Control. The vested Accrued Benefit of all other
Participants shall be paid in a lump sum (equal to the Actuarial Equivalent
present value of such vested Accrued Benefit) on the date of such Change in
Control, provided the Change in Control is also a “change in control event”
under Code §409A. (If the Change in Control is not a “change in control event”
under Code §409A, payment shall be made under the applicable Section of this
Article V, without regard to this Section.)

§5.6 Specified Employees. Notwithstanding §5.2, §5.3, or §5.4, if payment of a
Participant’s vested Accrued Benefit is due to commence (or be made) as a result
of the Participant’s Separation from Service and the Participant is a Specified
Employee, no payment shall be made to the Participant during the six-month
period following the Participant’s Separation from Service. Any payments that
would have been made but for this Section shall be accumulated and, except as
otherwise provided in §5.8, paid (without interest) to the Specified Employee on
the first day of the seventh month following the month in which the Participant
incurs a Separation from Service. Thereafter, payments shall continue in
accordance with the form of benefit applicable to the Participant.

§5.7 Failure to Satisfy Code §409A. If, for any reason, all or any portion of a
Participant’s benefit under the Plan becomes taxable to the Participant under
Code §409A prior to distribution, a Participant may petition the Committee for a
distribution of that portion of his vested Accrued Benefit that has become
taxable. Such petition shall be granted if the Company reasonably determines
that the condition specified in the first sentence of this Section has been met.
Thereupon, a distribution shall be made to the Participant in an amount equal to
(but not exceeding) the taxable portion of his vested Accrued Benefit (which
amount shall not exceed the Actuarial Equivalent present value of the
Participant’s vested Accrued Benefit that then remains unpaid under the Plan).
This authorization shall be subject to Prop. Treas. Reg. §1.409A-3(h)(2)(vi) and
any successor regulation thereto. If the petition is granted, the tax liability
distribution shall be made within 90 days of the date when the Participant’s
petition is granted. Such a distribution shall affect and reduce the benefits to
be paid to the Participant (or his Beneficiary) under this Plan.

§5.8 Death Benefit.

(a) Death after One or More Payments. If a Participant dies after receiving one
or more payments pursuant to another Section of this Article V, the form in
which the Participant’s benefit is being paid shall determine the death benefit,
if any, payable.

 

-9-



--------------------------------------------------------------------------------

(b) Death before Any Payment. If a Participant dies before receiving any payment
pursuant to another Section of this Article V and (i) before his Separation from
Service, or (ii) after Separation from Service with a vested Accrued Benefit,
the Participant’s vested Accrued Benefit shall be paid to the Participant’s
Beneficiary. Such payment shall be a lump sum equal to the Actuarial Equivalent
present value of the Participant’s vested Accrued Benefit, such payment to be
made on the first day of the second month following the Participant’s death. If
a death benefit is payable under this subsection (b), no benefit shall be
payable under any other Section of this Article V.

§5.9 Disability. If a Participant becomes Disabled, payment of the Participant’s
vested Accrued Benefit shall commence (or be made) as of the first day of the
seventh month following the date the Participant becomes Disabled (or, if
earlier, as of the date payment of such benefit would otherwise commence or be
made under this Article V).

ARTICLE VI

FORM OF PAYMENT

§6.1 Form of Benefit. A Participant’s vested Accrued Benefit shall be paid in
the form of a single life annuity (a monthly benefit payable to the Participant
for life, with no payments made after the Participant’s death) unless one of the
following applies:

(a) Lump-Sum Distribution. All benefits payable under §5.4, §5.5, §5.7, and
§5.8(b) shall be paid in a lump sum.

(b) Joint and Survivor Annuity. Except as provided in §5.4, a Participant may
elect, prior to his Payment Commencement Date and in accordance with procedures
established by the Committee, that the Participant’s vested Accrued Benefit be
paid in the form of a joint and survivor annuity. A joint and survivor annuity
is a monthly annuity payable during the Participant’s lifetime and, if the
Participant’s joint annuitant survives the Participant, an annuity for the
surviving joint annuitant’s lifetime equal to 50% or 100% of the monthly amount
payable during the Participant’s lifetime. The annuity percentage shall be
elected by the Participant prior to the Payment Commencement Date in accordance
with procedures established by the Committee. The Participant’s joint annuitant
shall be the Participant’s spouse or Domestic Partner on the Payment
Commencement Date. If the Participant’s joint annuitant dies before payments
commence under §5.2, §5.3, or §5.9, this optional form of payment shall be
revoked and payments shall be made in the form of a single life annuity for the
Participant’s lifetime. The joint and survivor annuity shall be the Actuarial
Equivalent of the single life annuity otherwise payable to the Participant under
the Plan.

(c) Installments Over Three Years. Subject to §6.2, a Participant may elect that
his vested Accrued Benefit be paid in monthly installments over a 36-month
period, but only if the Participant’s Payment Commencement Date is after the
date the Participant attains Normal Retirement Age. The amount of each monthly
installment shall be equal to one thirty-sixth of the Actuarial Equivalent
present value of the vested Accrued Benefit otherwise payable to the Participant
as of the first day of the month following the later of the date the Participant
attains Normal Retirement Age or the Participant’s Separation from Service.

 

-10-



--------------------------------------------------------------------------------

§6.2 Election Procedures Regarding Three-Year Installment Form. An Eligible
Employee may make an election under this Section to have his vested Accrued
Benefit paid in the three-year installment method described in §6.1(c) if his
Payment Commencement Date is after the date the Participant attains Normal
Retirement Age. Any such election shall be made in accordance with subsection
(a), (b), or (c) and such other procedures as may be established by the
Committee that are not inconsistent with such subsections. Any such election
shall be void in the event that §5.4 is applicable.

(a) Election on or before December 31, 2007. An election under this subsection
(a) shall be made by a Participant on or before December 31, 2007; provided that
such election shall not apply to amounts that would have otherwise been
distributed in the year of the election or cause amounts to be distributed in
the year of the election that would not otherwise have been distributed in the
year of the election.

(b) Election on or before Employment Commencement Date. An election under this
subsection (b) shall be made on or before the date the Eligible Employee first
completes an hour of service with the Company or any other entity required to be
aggregated with the Company under Code §414(b) or §414(c).

(c) Thirteen-Month Forfeiture Election. An election under this subsection
(c) shall be made on or before the 30th day after the Eligible Employee is
designated as a Participant by the Committee, provided that such election shall
be void in the event the Eligible Employee becomes vested in his Accrued Benefit
under Article IV within the 12-month period following the date of such election.

ARTICLE VII

ADMINISTRATION

§7.1 Committee.

(a) Committee Powers. The Committee shall have all powers necessary to supervise
the administration of the Plan and control its operations. In addition to any
powers and authority conferred on the Committee elsewhere in the Plan or by law,
the Committee shall have the following powers and authority:

 

  (i) To designate agents to carry out responsibilities relating to the Plan.

 

  (ii) To employ such legal, actuarial, accounting, clerical and other
assistance as it may deem appropriate in administering this Plan.

 

  (iii) To establish rules and procedures for the conduct of the Committee’s
businesses and the administration of this Plan.

 

  (iv)

To administer the Plan. Unless the Plan expressly provides otherwise, the
Committee shall have the sole discretion to construe and interpret the
provisions of the Plan and to determine all

 

-11-



--------------------------------------------------------------------------------

 

questions (including factual determinations) concerning benefit entitlements,
including the power to construe and determine disputed or doubtful terms. To the
maximum extent permissible under law, the determinations of the Committee on all
such matters shall be final and binding upon all persons involved.

 

  (v) To perform or cause to be performed such further acts as it may deem to be
necessary or appropriate in the administration of the Plan.

(b) Records and Reports. The Committee shall keep a record of its proceedings
and actions and shall maintain all books of account, records, and other data as
shall be necessary for the proper administration of the Plan. Such records shall
contain all relevant data pertaining to individual Participants and their rights
under the Plan. The Committee shall have the duty to carry into effect all
rights or benefits provided hereunder to the extent assets of the Company are
properly available therefor.

§7.2 Claims and Appeals.

(a) Claims Procedure. The Company will advise each Participant and Beneficiary
of any benefits to which he is entitled under the Plan. If any person believes
that the Company failed to advise him of any benefit to which he is entitled, he
(or his duly authorized representative) may file a written claim with the
Committee. The claim shall be reviewed, and a response provided, within 90 days
after receiving the claim (such period to be extended by up to an additional 90
days if there are special circumstances requiring an extension, provided that
proper notice is given to the claimant prior to the end of the initial 90-day
period). Any claimant who is denied a claim for benefits shall be provided with
written notice setting forth:

 

  (i) The specific reasons or reasons for the denial;

 

  (ii) Specific reference to pertinent Plan provisions on which denial is based;

 

  (iii) A description of any additional material or information necessary for
the claimant to perfect the claim; and

 

  (iv) An explanation of the claim review procedure set forth in subsection (b),
including a statement of the claimant’s right to bring a civil action under
ERISA §502(a) following an adverse determination after the claim has been
appealed.

(b) Appeals. Within 60 days of receipt by a claimant of a notice denying a claim
under the Plan under subsection (a), the claimant or his duly authorized
representative may request in writing a full and fair review of the claim by the
Committee. In connection with such review, the claimant or his duly authorized
representative may review relevant documents and may submit issues and comments
in writing (which the Committee shall consider in its review). The Committee
shall make a decision promptly, and not later than 60 days after the Committee’s
receipt of a request for review, unless special circumstances (such as the need
to hold a hearing,

 

-12-



--------------------------------------------------------------------------------

if the Committee deems one necessary) require an extension of time for
processing, in which case the Committee will notify the claimant in writing of
such extension (prior to the end of the initial 60-day period) and a decision
shall be rendered as soon as possible, but not later than 120 days after receipt
of a request for review. The decision on review shall be in writing and shall
include specific reasons for the decision (written in a manner calculated to be
understood by the claimant), specific references to the pertinent Plan
provisions on which the decision is based, a statement that the claimant may
review or receive (free of charge) documents relevant to the claim, and a
statement of the claimant’s right to bring a civil action under ERISA §502(a).

(c) Claims Involving Disability. In the case of any claim involving a
determination of Disability, the claim procedure set forth in subsection (a) and
the review procedure set forth in subsection (b) shall be modified to the extent
necessary to comply with the rules set forth in DOL Reg. §2560.503-1 regarding
disability benefits.

(d) Exhaustion of Remedies. No legal action for benefits under the Plan may be
brought unless and until the claimant has timely exhausted his remedies under
this Section.

ARTICLE VIII

SOURCES OF FUNDS

§8.1 In General. This Plan shall be unfunded, and, except as provided in §8.2,
payment of benefits hereunder shall be made from the general assets of the
Company. Any assets which may be set aside, earmarked, or identified as being
intended for the payment of benefits under this Plan shall remain assets of the
Company and shall be subject to the claims of its general creditors. Each
Participant and Beneficiary shall be a general and unsecured creditor of the
Company to the extent of the value of his benefit accrued hereunder, and he or
she shall have no right, title, or interest in any specific asset that the
Company may set aside, earmark, or identify as for the payment of benefits under
the Plan. The Company’s obligation under the Plan shall be merely that of an
unfunded and unsecured promise to pay money in the future.

§8.2 Trust. Notwithstanding §8.1, assets may be set aside in a trust and
earmarked for the payment of benefits under this Plan, provided Participants
continue to be general and unsecured creditors of the Company with respect to
assets set aside in the trust.

ARTICLE IX

AMENDMENT AND TERMINATION

§9.1 General Authority. The Committee may approve and execute changes of a
technical nature to the Plan which do not materially affect the substance
thereof and which, in the opinion of the Committee, are necessary and desirable
(including any amendment that applies to a Participant who has incurred a
Separation from Service). In addition, the Board reserves the right to amend the
Plan, by resolution, at any time and from time to time in any fashion (including
any amendment that applies to a Participant who has incurred a Separation from
Service), and to terminate it at will.

§9.2 Limitations. No amendment or termination of this Plan shall affect the
rights of any Participant or his Beneficiary with respect to the amount of his
Accrued Benefit (whether or

 

-13-



--------------------------------------------------------------------------------

not vested) determined as of the date of such amendment or termination;
provided, however, that such limitation shall not apply to (a) any amendment or
termination that the Committee or the Board, in its sole discretion, determines
is necessary or appropriate to avoid the additional tax under Code
§409A(a)(1)(B), (b) any amendment to which the Participant (or his Beneficiary
in the event the Participant is deceased) consents, or (c) any termination that
provides for a single-sum distribution of the Participant’s vested Accrued
Benefit (or remaining vested Accrued Benefit).

§9.3 Distribution on Plan Termination. Upon termination of the Plan, to the
extent permitted by Code §409A, the present value of the Participant’s vested
Accrued Benefit which has not yet been paid pursuant to Article V shall be paid
to the Participant (of his Beneficiary if the Participant is deceased) in a
single sum as of the earliest date on which such payment would be permitted
under Code §409A.

ARTICLE X

MISCELLANEOUS

§10.1 Tax Withholding. The Company shall withhold from payments made under the
Plan any taxes required to be withheld from a Participant’s wages for Federal,
state, or local taxes.

§10.2 Payment of Expenses. The Company shall pay all expenses of administering
the Plan. Such expenses shall include any expenses incident to the functioning
of the Committee.

§10.3 Indemnification for Liability. The Company shall indemnify the members of
the Committee and the employees of the Company to whom the Committee delegates
duties under the Plan against any and all claims, losses, damages, expenses, and
liabilities arising from their responsibilities in connection with the Plan,
unless the same is determined to be due to gross negligence or willful
misconduct.

§10.4 Nonalienation of Benefits. Except as hereinafter provided with respect to
marital disputes, none of the benefits or rights of a Participant or any
Beneficiary shall be subject to the claim of any creditor. In particular, to the
fullest extent permitted by law, all such benefits and rights shall be free from
attachment, garnishment, or any other legal or equitable process available to
any creditor of the Participant and his Beneficiary. Neither the Participant nor
his Beneficiary shall have the right to alienate, anticipate, commute, pledge,
encumber, sell, transfer, or assign any of the payments which he may expect to
receive, contingently or otherwise, under this Plan, except the right to
designate a Beneficiary to receive death benefits provided hereunder. In cases
of marital dispute, the Company shall observe the terms of the Plan unless and
until ordered to do otherwise by a state or Federal court. As a condition of
participation, a Participant agrees to hold the Company harmless from any harm
that arises out of the Company’s obeying the final order of any state or Federal
court, whether such order effects a judgment of such court or is issued to
enforce a judgment or order of another court.

§10.5 No Contract of Employment. Nothing contained herein shall be construed as
conferring upon any person the right to be employed by the Company or to
continue in the

 

-14-



--------------------------------------------------------------------------------

employ of the Company, nor shall it interfere with the right of the Company to
discharge any employee.

§10.6 Applicable Law. The provisions of this Plan shall be construed and
interpreted according to the laws of the Commonwealth of Pennsylvania (without
reference to principles of conflicts of law), to the extent not superseded by
Federal law.

§10.7 Successors. The provisions of this Plan shall bind and inure to the
benefit of the Company and its successors and assigns. The term “successors” as
used herein shall include any corporate or other business entity which shall,
whether by merger, consolidation, purchase, or otherwise, acquire all or
substantially all of the business and assets of the Company, and successors of
any such corporation or other business entity.

§10.8 Headings. The headings of the Sections of the Plan are for reference only.
In the event of a conflict between a heading and the contents of a Section, the
contents of the Section shall control.

§10.9 Gender and Number. Whenever any words are used herein in any specific
gender, they shall be construed as though they were also used in any other
applicable gender. Whenever any words used herein are in the singular form, they
shall be construed as though they were also used in the plural form in all cases
where they would so apply.

§10.10 Top-Hat Plan. While, as stated in Article I, this Plan is intended to
cover a “select group of management or highly compensated employees,” in the
event it is determined not to be a plan described in §201(2), §301(a)(3), and
§401(a)(1) of ERISA, it shall be deemed to be two plans, one plan covering the
group that consists of a select group of management or highly compensated
employees and the other plan covering the group that does not meet this
definition.

§10.11 Code §409A. Notwithstanding any provision of the Plan to the contrary,
the Plan shall be interpreted and administered in a manner consistent with Code
§409A and applicable guidance issued thereunder.

§10.12 Facility of Payment. If an amount is payable under this Plan to a minor,
a person declared incompetent, or a person incapable of handling the disposition
of property, the Committee may direct the payment of the amount to the guardian,
legal representative, or person having the care and custody of the minor,
incompetent, or incapable person. The Committee may require proof of
incompetency, minority, incapacity, or guardianship as it may deem appropriate
prior to the distribution of the amount. The distribution shall completely
discharge the Committee and the Company from all liability with respect to the
amount distributed.

IN WITNESS WHEREOF, QUAKER CHEMICAL CORPORATION has caused these presents to be
duly executed this 4th day of December, 2006.

 

Attest:     QUAKER CHEMICAL CORPORATION /s/ D. Jeffry Benoliel     By:   /s/
Ronald J. Naples

 

-15-



--------------------------------------------------------------------------------

APPENDIX A

 

A. ORIGINAL PARTICIPANTS

 

Name

  

Participation Date

Michael F. Barry

   November 30, 1998

D. Jeffry Benoliel

   July 1, 2004

Neal E. Murphy

   July 22, 2004

 

B. FUTURE PARTICIPANTS

 

Name

  

Participation Date

  

As of November 8, 2006, there are no future participants.

 

A-1